Citation Nr: 0809423	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  95-22 652	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing 
loss.

2. Entitlement to a rating higher than 10 percent for 
residuals of a skull fracture with headaches.

3. Entitlement to a rating higher than 10 percent for a left 
thumb scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.P.

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1969 to July 1971 and from February 1975 to December 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 decision of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In February 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

In October 2003 and in April 2005, the Board remanded the 
case for additional development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Bilateral hearing loss was manifest in November 1995 by 
auditory acuity level II in the right ear and auditory acuity 
level II in the left ear; in April 2002 by auditory acuity 
level III in the right ear and auditory acuity level I in the 
left ear; in October 2005, bilateral hearing loss was 
manifested by auditory acuity level I in the right ear and 
auditory acuity level II in the left ear, and; in November 
2005, bilateral hearing loss was manifested by auditory 
acuity level III in the right ear and auditory acuity level 
II in the left ear.

2. The residuals of a skull fracture are manifested by 
subjective complaints of headache; there is no objective 
evidence of a diagnosis of multi-infarct dementia associated 
with brain trauma.



3. The left thumb scar is symptomatic for hypesthesia distal 
to the scar on the radial half of the distal phalanx of the 
thumb; the left thumb scar is shown to be well healed, 
superficial without tenderness, and measuring less than 6 
square inches; and limitation of motion of the thumb with a 
gap of one to two inches, or 2.5 to 5.1 cm., with the thumb 
opposing the fingers is not demonstrated.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2007). 

2. The criteria for a rating higher than 10 percent for 
residuals of a skull fracture with headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002  Supp. 2007); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2007).

3. The criteria for a rating higher than 10 percent for a 
left thumb scar have not been met. 38 U.S.C.A. §§ 1155, 
5107(b)  (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.55, 4.56, 
4.73, 4.118, Diagnostic Code 7801, 7802, 7803, 7804, 7805 
(2002 & 2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The initial rating decision in November 1994 by the RO, 
denying the veteran's claims for increased ratings, preceded 
the enactment of the VCAA.  As the VCAA notice was not 
mandated at the time of the initial rating decision in 
November 1994, the RO did not err in not providing such 
notice, but the veteran does have the right to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in July 2001, in September 2005, and in June 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claims for increased ratings, namely, evidence that the 
disabilities had gotten worse.  

The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notice included the provision for the degree of 
disability assignable and for the effective date of the 
claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); and of 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life, except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result). 

As the VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in July 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

To the extent that the VCAA notice did not include the 
Diagnostic Code under which the claimant was rated and 
general notice of the criteria, which consists of a specific 
measurement or test results, at this stage of the appeal, 
when the veteran already has notice of the pertinent 
Diagnostic Codes and rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claims.  As the content error did not 
affect the essential fairness of the adjudication of the 
claims for increase, the presumption of prejudicial error as 
to the content error in the VCAA notice is rebutted.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. Jan. 30, 2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained post-service 
medical records and has afforded the veteran VA examinations.  
As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  


The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Hearing Loss

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85. 



The "puretone threshold average" as used in Tables VI, is 
the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Analysis

The record contains VA audiological evaluations, dated in 
November 1995, April 2002, October 2005, and November 2005.

In November 1995, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 15, 50, 65, and 70, respectively; and in the 
LEFT ear 10, 20, 65, and 65, respectively.  The puretone 
threshold average in the right ear was 50 and the average in 
the left ear was 40.  Speech discrimination in the right ear 
was 84 percent and 88 percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of II for the right 
ear as the average puretone decibel loss of 50 is in the 
range of between 50 to 57 average pure tone decibel loss, and 
the speech discrimination score of 84 percent is in the range 
of between 84 and 90 percent speech discrimination.  

For the left ear, the average puretone decibel loss of 40 is 
in the range of between 0 to 41 average pure tone decibel 
loss, and the speech discrimination scores of 88 percent is 
in the range of between 84 and 90 percent speech 
discrimination, which yields a numerical designation of  II. 

Applying the results to TABLE VI, entering the numeral 
designations of II for the right ear and II for the left ear 
to TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

In April 2002, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 30, 65, 70, and 75, respectively; and in the 
LEFT ear 25, 40, 75, and 70, respectively.  The puretone 
threshold average in the right ear was 60 and the average in 
the left ear was 53.  Speech discrimination in the right ear 
was 84 percent and 92 percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of III for the 
right ear as the average puretone decibel loss of 60 is in 
the range of between 58 to 65 average pure tone decibel loss, 
and the speech discrimination score of 84 percent is in the 
range of between 84 and 90 percent speech discrimination.  
For the left ear, the average puretone decibel loss of 53 is 
in the range of between 50 to 57 average pure tone decibel 
loss, and the speech discrimination scores of 92 percent is 
in the range of between 92 and 100 percent speech 
discrimination, which yields a numerical designation of  I. 

Applying the results to TABLE VI, entering the numeral 
designations of III for the right ear and I for the left ear 
to TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

In October 2005, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 30, 45, 70, and 80, respectively; and in the 
LEFT ear 35, 50, 75, and 75, respectively.  The puretone 
threshold average in the right ear was 56 and the average in 
the left ear was 59.  Speech discrimination in the right ear 
was 92 percent and 92 percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examinations yield a numerical designation of I for the right 
ear as the average puretone decibel loss of 56 is in the 
range of between 50 to 57 average pure tone decibel loss, and 
the speech discrimination score of 92 percent is in the range 
of between 92 and 100 percent speech discrimination.  For the 
left ear, the average puretone decibel loss of 59 is in the 
range of between 58 to 65 average pure tone decibel loss, and 
the speech discrimination score of 92 percent is in the range 
of between 92 and 100 percent speech discrimination, which 
yields a numerical designation of II. 

Applying the results to TABLE VI, entering the numeral 
designations of I for the right ear and II for the left ear 
to TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

In November 2005, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 30, 65, 75, and 80, respectively; and in the 
LEFT ear 30, 50, 75 and 80, respectively.  The puretone 
threshold average in the right ear was 63 and the average in 
the left ear was 59.  Speech discrimination in the right ear 
was 88 percent and 92 percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of III for the 
right ear as the average puretone decibel loss of 63 is in 
the range of between 58 to 65 average pure tone decibel loss, 
and the speech discrimination score of 88 percent is in the 
range of between 84 and 90 percent speech discrimination.  
For the left ear, the average puretone decibel loss of 59 is 
in the range of between 58 to 65 average pure tone decibel 
loss, and the speech discrimination scores of 92 percent is 
in the range of between 92 and 100 percent speech 
discrimination, which yields a numerical designation of II. 

Applying the results to TABLE VI, entering the numeral 
designations of III for the right ear and II for the left ear 
to TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.



At no time during the appeal has audiological testing shown 
that the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz to be 55 
decibels or more, nor the puretone threshold at 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
thus an exceptional pattern of hearing impairment is not 
shown under 38 C.F.R. § 4.86.

Based on the VA test results there is no factual basis for 
staged ratings at any time during the appeal.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service. 

In various statements and in his testimony, the veteran 
stated that because of his hearing impairment he has 
experienced difficulty at work and in functioning in routine 
daily tasks.  Nevertheless, the evidence does not indicate 
that hearing loss is so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  For this reason, the Board finds no basis to 
refer this case for consideration of an extraschedular 
rating.

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Residuals of a Skull Fracture with Headaches

By a March 1989 rating decision, the RO established service 
connection for residuals of a skull fracture with headaches, 
and assigned a noncompensable disability evaluation.  In the 
November 1994 rating decision, the RO denied the claim for an 
increased rating for residuals of a skull fracture with 
headaches.  While on appeal, in a March 1996 rating decision, 
the RO increased the rating to 10 percent, effective August 
22, 1994, the date of receipt of the veteran's application 
for an increased compensable rating.  

On VA examination in April 1997, the veteran complained of 
headaches.  The examiner noted that the headaches were 
localized in the area where the veteran had a scar from a 
skull fracture.  The examiner found that that the headaches 
were compatible with post- concussion headaches.  

During an April 2002 VA scar examination, the veteran 
reported daily headaches emanating from the scar area.  He 
took pain medication every 6 hours.   

VA clinical treatment notes documented non-prostrating 
headaches occurring once or twice weekly.  In January 2004, 
the veteran's complaints of headaches were associated with 
elevated blood pressure, and were later noted to have 
resolved with hypertension medication.  

In February 2005, the veteran testified that his headaches 
interfered with his ability to work.  Approximately 2 to 3 
times a month, he would have to take leave from work to go 
home and lay in bed at home.  The headaches would last hours.  
The veteran indicated that he had been prescribed daily 
medication to treat the condition.  

On examination in February 2007, the veteran reported 
headaches occurring two times per week, and becoming more 
severe and lasting longer during the hot summer months.  He 
indicated taking Advil for the pain, with only partial 
relief.  He denied any side effects.  The examiner found no 
deficits of the cranial nerves and no tenderness over the 
temporal arteries.  The veteran was oriented.  The examiner 
diagnosed post-concussive headaches with exacerbations during 
the hot summer months.  The examiner noted that these were 
not migraine headaches.  

Analysis

Purely neurological disabilities, following trauma to the 
brain, will be rated under the Diagnostic Codes specifically 
dealing with such disabilities.  Purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  


This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings higher 
than 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The evidence of record, to include the VA examinations and 
other relevant medical evidence are negative for findings 
attributed to or a diagnosis of multi- infarct dementia, thus 
a rating in higher than 10 percent is not warranted in this 
case.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 10 percent 
rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months; a 30 percent rating is 
warranted for characteristic prostrating attacks occurring on 
an average once a month over the last several months.  
However, on examination in February 2007, the examiner noted 
that the veteran's headaches were not migraine headaches, and 
the veteran is in receipt of service-connection for residuals 
of a skull fracture and not a non-traumatic migraine 
syndrome.  As his headaches are traumatic in origin, the 
criteria of Diagnostic Code 8045 are appropriate for the 
rating the disability.  As  noted above, a rating higher than 
10 percent requires pertinent abnormal neurological findings 
or an additional diagnosis of multi-infarct dementia; a 
higher rating does not turn on the frequency or duration of 
headaches.  With the medical evidence revealing subjective 
complaints symptomatic of brain trauma only, an increased 
rating is not warranted.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for residuals of a skull 
fracture with headaches, the benefit- of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).



Left Thumb Scar

By a March 1989 rating decision, the RO established service 
connection for laceration of the left thumb, and assigned a 
noncompensable disability evaluation.  In November 1994, the 
RO denied the claim for an increased rating.  While on 
appeal, in a March 1996 rating decision, the RO increased the 
rating for a scar, laceration of the left thumb, to 10, 
effective August 22, 1994, the date of receipt of the 
veteran's application for an increased compensable rating.  

On a VA scar examination in April 1997, the veteran reported 
a history of a power saw injury to the left thumb in 1982.  
He complained of stiffness and numbness in the radial side of 
the thumb, which caused him to drop objects.  Flexion of the 
interphalangeal joint was to 30 degrees, flexion of the 
metacarpophalangeal joint was to 30 degrees, and flexion of 
the carpometacarpal joint was to 15 degrees.  The examiner 
noted an area of hypesthesia distal to the scar on the radial 
half of the distal phalanx of the thumb.  The scar measured 2 
cm obliquely across the base of the radial side of the thumb.  
The scar was non-tender and well healed.  The veteran had a 
strong grip and strong pinch.  The examiner diagnosed status 
post-repair of laceration of the left radial side of the 
distal phalanx of the left thumb with residual limitation of 
motion and with residual hypesthesia (or anesthesia) 
involving the distribution of the digital nerve through the 
radial side of the distal phalanx of the thumb.  

On a VA scar examination in February 2007, the examiner noted 
a history of a left distal palmar pad thumb fracture and 
laceration when the veteran cut his hand using a table saw 
while on active duty in Germany.  The veteran reported 
dropping objects due to decreased sensation in the tip of his 
left thumb.  The examiner noted a well-healed 4 cm laceration 
scar on the radial aspect of the distal palmar pad 
curvilinear in nature.  The skin was of normal color and 
temperature.  There was no evidence of suprainfection or 
inflammation.  Muscle strength was 5 out of 5.  The distance 
of the gap between the tip of the thumb and the fingers was 
zero.  Muscle strength of the thumb and opposition in 
extension was zero.  

The veteran's thumb nail was normal.  Capillary refill was 
less than 3 millimeters.  X-rays of the left thumb revealed 
no significant abnormalities.  The examiner diagnosed a well-
healed 4 cm scar on the distal radial palmar pad.   

Legal Criteria

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In determining whether the revised 
version is more favorable to the veteran, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See also VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Under the rating criteria in effect prior to August 2002, 
Diagnostic Code 7803 provided a 10 percent rating for scars 
that were superficial, poorly nourished, with repeated 
ulceration.  Under Diagnostic Code 7804, a 10 percent rating 
was warranted for scars that were superficial, tender and 
painful on objective demonstration.  Under Diagnostic Code 
7805, other scars were to be rated on the limitation of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
7804, 7805.

Under the newly revised criteria, a 10 percent rating is 
provided for scars, other than the head face, or neck, that 
are deep or that cause limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters); a 20 
percent rating is warranted for area or areas exceeding 12 
square inches (77 square centimeters); a 30 percent rating is 
warranted for an area or areas exceeding 72 square inches 
(465 square centimeters).  Scars that are in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  A deep scar is one associated with underlying soft 
tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.

The revised criteria of Diagnostic Codes 7802, 7803, and 7804 
do not provide for a disability rating higher than 10 
percent.  38 C.F.R. § 4.118. 

Also applicable in rating the thumb is Diagnostic Code 7805, 
which was not changed, and allows the disability to be rated 
on limitation of function.  Limitation of motion of the thumb 
is rated under Diagnostic Code 5228.

Under Diagnostic Code 5228, a 10 percent rating is assigned 
for limitation of motion of the thumb with a gap of one to 
two inches (2.5 to 5.1 centimeters) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers; 
and a 20 percent rating is warranted for limitation of motion 
of the thumb with a gap of more than two inches (5.1 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.

The rating factors for a disability of the musculoskeletal 
system included functional loss due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

The veteran's left thumb scar is currently rated 10 percent 
by analogy to a painful and tender scar under 38 C.F.R. § 
4.118, Diagnostic Code 7804, which is the maximum schedular 
rating under either the old or current criteria. 

Applying Diagnostic Code 7805, which allows the disability to 
be rated on limitation of motion of the thumb under 
Diagnostic Code 5228, on recent VA examination in February 
2007, the distance gap between the thumb and the fingers was 
zero, which does not meet the criteria of a gap of 2.5 to 5.1 
cm. between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers. 

Additionally, the veteran's scar does not exceed 12 square 
inches (77 square centimeters).

For the above reasons, the record does not support a rating 
higher than 10 percent during the appeal period to include a 
separate rating for limitation of motion of the thumb.  Based 
on the VA test results there is no factual basis for staged 
ratings at any time during the appeal.  

As the preponderance of the evidence is against the claim for 
a rating higher than 10 percent for a scar of the left thumb 
either Diagnostic Code 7804, old and current, or Diagnostic 
Code 7805, applying Diagnostic Code 5228 and 38 C.F.R. §§ 
4.40, 4.45, the benefit-of-the-doubt standard of a proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating higher than 10 percent for residuals of a skull 
fracture with headaches is denied.

A rating higher than 10 percent for a left thumb scar is 
denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


